Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is a First Action Interview application wherein the Pre-Interview Communication was dated October 4, 2021.  
	An interview was held November 24, 2021 but did not result in an allowance; however, the examiner agreed to propose claim language that, most likely, would constitute eligible subject matter.  Proposed amendments were provided and discussed on December 15, 2021.  Following a subsequent search, agreement was reached on amended, allowable claims on December 17, 2021.   On that date, Applicant’s attorney, James Bosco, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejections of the claims under §101 and §103, as set forth in the PIC, are hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
The double patenting rejection set forth in the PIC is also withdrawn.  In light of the Amendment, the allowed claims are patentably distinct over the claims of the issued patents mentioned therein.
	Accordingly, Claim 1-20 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  

	

Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by James Bosco,   Applicant’s Attorney of Record, on December 17, 2021.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 


	1. (Currently Amended)	A computer-implemented method for classifying restaurant types by applying a label to each restaurant according to its cuisine type using only restaurant payment transactions processed within a closed payment network system, the method comprising:
receiving, by at least one processor associated with a cuisine type label generator, transaction data of a plurality of restaurant payment transactions involving a plurality of restaurant merchants and a plurality of consumers, wherein each of the consumers holds an account with the payment network and each of the restaurant merchants are in electronic communication with a payment network computing device using a merchant computing device, wherein each of the consumers initiates restaurant payment transactions on a consumer mobile computing device which is in electronic communication with a merchant computing device;
 the cuisine type label generatorrestaurant names associated with the plurality of payment transactions or a portion of the plurality of payment transactions, wherein a cuisine type label identifies a cuisine type provided by a respective merchant of the plurality of merchants, and wherein the cuisine type labels are generated automatically based on (i) a predefined number of cuisine types filtered to include only restaurants popular in in a predefined geographic region; (ii) a predefined number of seed words; and (iii) keywords extracted from restaurant names which are supported by comparison to labeled restaurants;
receiving, by a cuisine type model generator, cuisines type labels generated by the cuisine type label generator;
receiving, by the cuisine type model generator, from a restaurant feature extractor, restaurant operating features extracted from the plurality of transaction data, wherein the business features comprise empirically generated correlations between restaurant operating features and cuisine types, including one or more of restaurant location, business hours, pricing and tipping culture, expected party size, and consumer visitation and loyalty patterns;
receiving, by the cuisine type model generator, from an embedding computing device, a plurality of embedding features comprising consumer embedded features and merchant restaurant embedded features, wherein the embedding features comprise correlations between consumer characteristics and restaurants as to cuisine types, including one or more of taste, cost, location, and efficiency, the merchant restaurant embedded features and the consumer embedded features automatically generated from transaction data, wherein each consumer feature of the plurality of consumer embedding features is used to characterize transaction data based on at least one of co-occurrence, frequency, or context of one or more words in a payment transaction of a consumer, and the payment transaction is associated with a purchase at a merchant, and wherein the one or more merchant features include each consumer feature that is associated with a restaurant merchant from which the payment transaction of the consumer originated;
outputting, by the cuisine type model generator, to a restaurant cuisine type model, the restaurant operating features, consumer embedded features and merchant restaurant embedded features, 
wherein restaurant cuisine type model combines the restaurant operating features with the consumer embedded features and merchant restaurant embedded features in a plurality of parallel input paths using a deep learning neural network to predict cuisine type labels, based on the labels generated by the cuisine type label generator for restaurant merchants associated with the transaction data; 
training the cuisine type model, by the cuisine type model generator, using labeled restaurant names;

receiving, by the restaurant cuisine type model, payment transaction data from the restaurant merchant computing device or the payment network computing device, a payment transaction initiated by the consumer mobile computing device;
automatically predicting, by the restaurant cuisine type model, labels using the cuisine type model based on the transaction associated with the consumer; and
applying one or more of the cuisine type labels to the restaurant merchant and associating the labels with the consumer.

2. (Currently Amended)	The computer-implemented method of claim 1, further comprising: 
generating, with at least one processor, a recommendation based on the one or more cuisine type labels. 

3. (Currently Amended)	The computer-implemented method of claim 1, further comprising: 
detecting, with at least one processor, a payment fraud based at least partially on the one or more cuisine type labels. 

4. (Original Claim)	The computer-implemented method of claim 1, wherein the transaction data associated with the payment transaction comprises at least one of:
data associated with an identification of the consumer controlling an account associated with the payment transaction; 
data associated with the merchant in the payment transaction;
data associated with a location of the merchant in the payment transaction;
data associated with a time interval at which the payment transaction occurred;
data associated with an authorized transaction amount of the payment transaction; or
data associated with a settlement transaction amount of the payment transaction.

5. (Original Claim)	The computer-implemented method of claim 1, further comprising:
determining the cuisine type label of the plurality of cuisine type labels for at least one merchant for the payment transaction of the consumer based on one or more characteristics in the payment transaction associated with the at least one merchant and the consumer.

6. (Currently Amended)	The computer-implemented method of claim 5, further comprising: 
determining merchant attributes by encoding a plurality of consumer embedded features of a respective plurality of consumers of the merchant; 
determining consumer characteristics by encoding a plurality of merchant restaurant embedded features for the consumer; and
determining compatibility between the merchant and a consumer based on the similarity of characteristics of the consumer to the merchant attributes.

7. (Currently Amended)	The computer-implemented method of claim 6, wherein the merchant or consumer include 
an authorized amount percentile per payment transaction for the merchant;
a tip percentile per payment transaction for the merchant;
an hourly transaction percentile based on a number of payment transactions conducted in an hourly time interval for the merchant;
a party size distribution per payment transaction for the merchant;
a mean cost per payment transaction based on expected party size for the merchant;
a distribution of a number of payment transactions conducted based on days-of-week for the merchant;
a distribution of a number of transactions conducted based on hours-of-day during a weekday for the merchant; or
a distribution of a number of transactions conducted based on hours-of-day during a weekend day for the merchant.

8. (Original Claim)	The computer-implemented method of claim 1, wherein determining the plurality of cuisine type labels comprises: 
determining a label of a merchant name associated with the payment transaction by satisfying criteria including at least one of support, confidence, or a significance of a word within the merchant name of the plurality of merchants.

9. (Original Claim)	The computer-implemented method of claim 1, predicting the one or more cuisine type classifications using the cuisine type model, further comprises:
determining a plurality of merchant features based on transaction data associated with a portion of payment transactions of the plurality of payment transactions associated with the consumer.

10. (Currently Amended)	A computing system for classifying restaurant types by applying a label to each restaurant according to its cuisine type using only restaurant payment transactions processed within a closed payment network system, comprising:
a cuisine type label generator including one or more processors programmed or configured to:
receive transaction data of a plurality of restaurant payment transactions involving a plurality of restaurant merchants and a plurality of consumers , wherein each of the consumers holds an account with the payment network and each of the restaurant merchants are in electronic communication with a payment network computing device using a merchant computing device, wherein each of the consumers initiates restaurant payment transactions on a consumer mobile computing device which is in electronic communication with a merchant computing device; and
determine a plurality of cuisine type labels based on a plurality of restaurant names associated with the plurality of payment transactions or a portion of the plurality of payment transactions, wherein a cuisine type label identifies a cuisine type provided by a respective merchant of the plurality of merchants, wherein the cuisine type labels are generated automatically based on (i) a predefined number of cuisine types filtered to include only restaurants popular in in a predefined geographic region; (ii) a predefined number of seed words; and (iii) keywords extracted from restaurant names which are supported by comparison to labeled restaurants; and
a cuisine type model generator including one or more processors programmed or configured to:
receive cuisines type labels generated by the cuisine type label generator;
receive from a restaurant feature extractor, restaurant operating features extracted from the plurality of transaction data, wherein the business features comprise empirically generated correlations between restaurant operating features and cuisine types, including one or more of restaurant location, business hours, pricing and tipping culture, expected party size, and consumer visitation and loyalty patterns;
receive from an embedding computing device, a plurality of embedding features comprising consumer embedded features and merchant restaurant embedded features, wherein the embedding features comprise correlations between consumer characteristics and restaurants as to cuisine types, including one or more of taste, cost, location, and efficiency, the merchant restaurant embedded features and the consumer embedded features automatically generated from transaction data, wherein each consumer feature of the plurality of consumer embedding features is used to characterize transaction data based on at least one of co-occurrence, frequency, or context of one or more words in a payment transaction of a consumer, and the payment transaction is associated with a purchase at a merchant, and wherein the one or more merchant features include each consumer feature that is associated with a restaurant merchant from which the payment transaction of the consumer originated;
output to a restaurant cuisine type model, the restaurant operating features and the embedding features, wherein the restaurant cuisine type model combines the consumer features and the embedding features in a plurality of parallel input paths using a deep learning neural network to predict cuisine type labels, based on the labels generated by the cuisine type label generator, for restaurant merchants associated with the transaction data; and
train the cuisine type model by providing labeled restaurant names;

wherein the cuisine type model receives payment transaction data from the restaurant merchant computing device or the payment network computing device, a payment transaction initiated by the consumer mobile computing device, 
automatically labels using the cuisine type model based on the transaction associated with the consumer; and
.

11. (Currently Amended)	The computing system of claim 10, further configured to: 
generate a recommendation based on the one or more cuisine type labels. 

12. (Currently Amended)	The computer-implemented method of claim 10, further configured to: 
detect a payment fraud based at least partially on the one or more cuisine type labels. 

13. (Original Claim)	The computing system of claim 10, wherein the transaction data associated with the payment transaction comprises at least one of:
data associated with an identification of the consumer controlling an account associated with the payment transaction; 
data associated with the merchant in the payment transaction;
data associated with a location of the merchant in the payment transaction;
data associated with a time interval at which the payment transaction occurred;
data associated with an authorized transaction amount of the payment transaction; or
data associated with a settlement transaction amount of the payment transaction.

14. (Original Claim)	The computing system of claim 10, further configured to:
determine the cuisine type label of the plurality of cuisine type labels for at least one merchant for the payment transaction of the consumer based on one or more characteristics in the payment transaction associated with the at least one merchant and the consumer.

15. (Currently Amended)	The computing system of claim 14, 
determine merchant attributes by encoding a plurality of consumer embedded features of a respective plurality of consumers of the merchant; 
determine consumer characteristics by encoding a plurality of merchant restaurant embedded features for the consumer; and
determine compatibility between the merchant and a consumer based on the similarity of characteristics of the consumer to the merchant attributes.

16. (Original Claim)	The computing system of claim 15, wherein the merchant or consumer are business features comprising at least one of:
an authorized amount percentile per payment transaction for the merchant;
a tip percentile per payment transaction for the merchant;
an hourly transaction percentile based on a number of payment transactions conducted in an hourly time interval for the merchant;
a party size distribution per payment transaction for the merchant;
a mean cost per payment transaction based on expected party size for the merchant;
a distribution of a number of payment transactions conducted based on days-of-week for the merchant;
a distribution of a number of transactions conducted based on hours-of-day during a weekday for the merchant; or
a distribution of a number of transactions conducted based on hours-of-day during a weekend day for the merchant.

17. (Original Claim)	The computing system of claim 10, wherein the one or more processors when determining the plurality of cuisine type labels are further configured to: 
determine a label of a merchant name associated with the payment transaction by satisfying criteria including at least one of support, confidence, or a significance of a word within the merchant name of the plurality of merchants.

18. (Original Claim)	The computing system of claim 10, wherein the one or more processors predicting the one or more cuisine type classifications using the cuisine type model are further configured to:
determine a plurality of merchant features based on transaction data associated with a portion of payment transactions of the plurality of payment transactions associated with the consumer.

19. (Currently Amended)	A computer program product including at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
receive transaction data of a plurality of restaurant payment transactions involving a plurality of restaurant merchants and a plurality of consumers, wherein each of the consumers holds an account with the payment network and each of the restaurant merchants are in electronic communication with a payment network computing device using a merchant computing device, wherein each of the consumers initiates restaurant payment transactions on a consumer mobile computing device which is in electronic communication with a merchant computing device;
determine a plurality of cuisine type labels based on a plurality of restaurant names associated with the plurality of payment transactions or a portion of the plurality of payment transactions, wherein a cuisine type label identifies a cuisine type provided by a respective merchant of the plurality of merchants, wherein the cuisine type labels are generated automatically based on (i) a predefined number of cuisine types filtered to include only restaurants popular in in a predefined geographic region; (ii) a predefined number of seed words; and (iii) keywords extracted from restaurant names which are supported by comparison to labeled restaurants;
receive cuisines type labels generated by the cuisine type label generator;
receive restaurant operating features extracted from the plurality of transaction data, wherein the business features comprise empirically generated correlations between restaurant operating features and cuisine types, including one or more of restaurant location, business hours, pricing and tipping culture, expected party size, and consumer visitation and loyalty patterns;
receive a plurality of embedding features comprising consumer embedded features and merchant restaurant embedded features, wherein the embedding features comprise correlations between consumer characteristics and restaurants as to cuisine types, including one or more of taste, cost, location, and efficiency, the merchant restaurant embedded features and the consumer embedded features automatically generated from transaction data, wherein each consumer feature of the plurality of consumer embedding features is used to characterize transaction data based on at least one of co-occurrence, frequency, or context of one or more words in a payment transaction of a consumer, and the payment transaction is associated with a purchase at a merchant, and wherein the one or more merchant features include each consumer feature that is associated with a restaurant merchant from which the payment transaction of the consumer originated;
output to a restaurant cuisine type model, the restaurant operating features and embedding features, wherein the restaurant cuisine type model combines the restaurant operating features and embedding features in a plurality of parallel input paths using a deep learning neural network to predict cuisine type labels, based on the labels generated by the cuisine type label generator, for restaurant merchants associated with the transaction data; 
train the cuisine type model by providing labeled restaurant names;

receive payment transaction data from the restaurant merchant computing device or the payment network computing device, a payment transaction initiated by the consumer mobile computing device;
automatically predict labels using the cuisine type model based on the transaction associated with the consumer; and
apply one or more of the cuisine type labels to the restaurant merchant and associating the labels with the consumer.

20. (Original Claim)	The computer program product of claim 19, wherein the at least one non-transitory computer-readable medium further includes one or more instructions that, when executed by at least one processor, cause the at least one processor to:
determine the cuisine type label of the plurality of cuisine type labels for at least one merchant for the payment transaction of the consumer based on one or more characteristics in the payment transaction associated with the at least one merchant and the consumer.

Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for using deep learning to classify restaurant types, e.g. label or classify the type of cuisine or food served at a restaurant, wherein only data from a closed payment network is used to generate the model.
	Data is emerging as a powerful tool in the increasingly competitive market for the restaurant consumer. An explosion of food merchants is providing more data sources, while providing diners more cuisine choices than ever. Likewise, some restaurants say using consumer data to suit the tastes of their consumers can give them a leg up. However, as the total number of consumers of restaurant cuisine (e.g., restaurant traffic) has not grown, the total number of restaurants has continued to grow, and the adjustment of offerings for giving consumers a better overall experience must continually adapt as retention cannot rest merely on the hope that consumers will simply continue to return. 
	With the advent of the mobile age, mobile apps, and digital reservation systems for tracking and sharing consumer preferences and spending habits, billions of restaurant orders are now placed and generated digitally. Digital orders are becoming ever more popular as access to mobile apps, text messages, and the internet each account for a rising share of all restaurant orders. 
	Campaigns to incentivize targeted consumers to take an action can be readily offered and implemented in apps, as well as in stores. Consumer data collected through different programs includes loyalty and delivery data, as well as when diners sign up for an online account. However, companies face challenges identifying consumers which are relevant to specific targets because the collection and use of loyalty data frequently4NZ9546.DOCX Page 2 of 48 

	


	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the PIC and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
	Statutory Categories
	Independent Claim 1 recites a method claim and therefore falls into the category of a “process.”   Claim 10 is a system claim which recites various computerized components – such as processors and a consumer mobile computing device, as well as a merchant computing device – and therefore falls into the statutory category of machine/manufacture.  Claim 19 recites a non-transitory CRM claim and therefore falls into the statutory category of machine/manufacture.
	The Claim Recites an Abstract Idea
	Claim 1 is illustrative of the recitation of an abstract idea.
	Claim 1 recites the limitation:
	“receiving, with at least one processor associated with a cuisine type label generator computing device, transaction data of a plurality of restaurant payment transactions involving a plurality of restaurant merchants and a plurality of consumers, wherein each of the consumers holds an account with the payment network and each of the restaurant merchants are in electronic communication with a payment network computing device using a merchant computing device, wherein each of the consumers initiates restaurant payment transactions on a consumer mobile computing device which is in electronic communication with a merchant computing device;”


	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the practice of paying for restaurant services with a network payment card, i.e. a network payment transaction.  This practice occurs millions of times each day in the financial industry, especially in payment card (e.g. debit or credit card) transactions.  
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
	The Claim Integrates the Abstract Idea into a Practical Application
	However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized components, such as a consumer computing device, a merchant computing device, and a payment network which processes network payment transactions.  A deep learning model is generated and applied to restaurant payment transaction to label the type of cuisine served at that restaurant.  Network processing resources are preserved and used more efficiently since only payment transactions are needed to classify the restaurants; that is, no outside data sources or processing is required.  Even the features and embeddings used to generate and train the model are developed from transaction data.
	 
	Thus, the claim now recites the following additional limitations:
A computer-implemented method for classifying restaurant types by applying a label to each restaurant according to its cuisine type using only restaurant payment transactions processed within a closed payment network system, 
receiving, with by at least one processor associated with a cuisine type label generator, transaction data of a plurality of restaurant payment transactions involving a plurality of restaurant merchants and a plurality of consumers, 
each of the consumers holds an account with the payment network and each of the restaurant merchants are in electronic communication with a payment network computing device using a merchant computing device, wherein each of the consumers initiates restaurant payment transactions on a consumer mobile computing device which is in electronic communication with a merchant computing device;
determining a plurality of cuisine type labels based on a plurality of restaurant names associated with the plurality of payment transactions or a portion of the plurality of payment transactions, 
wherein a cuisine type label identifies a cuisine type provided by a respective merchant of the plurality of merchants, and wherein the cuisine type labels are generated automatically based on (i) a predefined number of cuisine types filtered to include only restaurants popular in in a predefined geographic region; (ii) a predefined number of seed words; and (iii) keywords extracted from restaurant names which are supported by comparison to labeled restaurants;
receiving, by the cuisine type model generator, from a restaurant feature extractor, restaurant operating features extracted from the plurality of transaction data, wherein the business features comprise empirically generated correlations between restaurant operating features and cuisine types, including one or more of restaurant location, business hours, pricing and tipping culture, expected party size, and consumer visitation and loyalty patterns;
receiving, by the cuisine type model generator, from an embedding computing device, a plurality of embedding features comprising consumer embedded features and merchant restaurant embedded features, wherein the embedding features comprise correlations between consumer characteristics and restaurants as to cuisine types, including one or more of taste, cost, location, and efficiency, 
the merchant restaurant embedded features and the consumer embedded features automatically generated from transaction data, wherein each consumer feature of the plurality of consumer embedding features is used to characterize transaction data based on at least one of co-occurrence, frequency, or context of one or more words in a payment transaction of a consumer, 
outputting, by the cuisine type model generator, to a restaurant cuisine type model, the restaurant operating features, consumer embedded features and merchant restaurant embedded features, 
wherein restaurant cuisine type model combines the restaurant operating features with the consumer embedded features and merchant restaurant embedded features in a plurality of parallel input paths using a deep learning neural network to predict cuisine type labels, based on the labels generated by the cuisine type label generator for restaurant merchants associated with the transaction data; 
training the cuisine type model, by the cuisine type model generator, using labeled restaurant names;
automatically predicting, by the restaurant cuisine type model, with at least one processor, one or more cuisine type classifications labels using the cuisine type model based on the one or more payment transactions associated with the consumer; and
applying one or more of the cuisine type labels to the restaurant merchant and associating the labels with the consumer.
	Thus, the claim now recites these details regarding the deep learning model and associating restaurant cuisine type labels with the consumer.
	The Claims are Eligible 
	The limitations identified above constitute an improvement to the technology of restaurant classification using only transaction data.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, allowing a payment network to efficiently associate restaurant cuisine types with a consumer, in order to better target ads and achieve other marketing functions.  These advantages are achieved efficiently from a computing resource perspective.  
	Moreover, consumers are often disappointed when they continue to receive offers in which they are not interested. This can happen when companies that collect email addresses without logging specific purchases send out generic emails, untargeted or inaccurate offers, and/or one-size-fits-all promotions to an entire consumer base. 
	The claimed invention solves this technical problem (i.e. “spam” messages) by providing a restaurant merchant cuisine type model that categorizes the merchants into different categories, based on cuisine type, and labels them according to labels automatically generated by the system.  Thus, the model output (i.e. restaurant labels) can be used for fraud detection, personalized recommendations, or finding a location for a new merchant. For example, the cuisine type for a restaurant can be used for fraud detection by generating a cuisine type signature for a cardholder associated with how frequently he/she visits (e.g., eats, dines, etc.) at each category of the restaurant.  Thus, during the processing of a restaurant transaction, if the restaurant is aligned with the cardholder's cuisine signature, such that, based on deviations, a signal can be generated to identify when the transaction may be a fraudulent one. 
	The model output can also be used for finding a location for a new merchant. For example, when a retailer wants to open a new store, labels generated by the merchant cuisine type model can be used to find the best location. For example, labels for cuisine types can be used if Whole Foods seeks to open a new store in a neighborhood having several high-end Italian restaurants, or if a company like Marriot seeks to build a hotel in a neighborhood with several luxury clothing stores. 
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0003] - [0006] of Applicant’s specification.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of restaurant classification.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
Therefore, a practical application is embodied in the claim in terms of the specific deep learning model utilized in that only payment transactions from a payment network are used.
	The above-listed claims are therefore eligible. 
	The Claim Recites Significantly More than the Abstract Idea
	This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  
 
	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the PIC and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides a method for using deep learning to classify restaurant types, e.g. label or classify the type of cuisine or food served at a restaurant, wherein only data from a closed payment network is used to generate the model.
	Therefore, the prior art of record fails to teach or suggest the above methods and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  
The newly-cited prior art references most closely resembling Applicant’s claimed invention are:


U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2017/0097967 to Savliwala et al.  This reference is relevant to the features of classifying restaurants.
U.S. Patent Publication No. 2011/0178849 to Rane et al.  This reference is relevant to the features of matching merchants to consumers based on spending behavior.
U.S. Patent Publication No. 2019/0130448 to Kairinus.  This reference is relevant to the features of food recommendation systems.
U.S. Patent Publication No. 2016/0232624 to Goldberg et al.  This reference is relevant to the features of machine learning to classify food events.
U.S. Patent No. 10,740,852 to George et al.  This reference is relevant to the features of classifying merchants.
PCT Patent Publication No. WO 2019/155220 to Zornes et al.  This reference is relevant to the features of classifying food items.

Non-Patent Literature:
Hossain et al., “Machine Learning Based Class Level Prediction of Restaurant Reviews,” 2017 IEEE Region 10 Humanitarian Technology Conference, Dhaka, Bangladesh, 2017
Mark Nelson, Visa, “Outsmarting Fraudsters with Advanced Analytics,” https://usa.via.com/visa - everywhere; July 3, 2017
Prakhash et al., “Categorizing Food Names in Restaurant Reviews,” IEEE 978-1-5090-0645-8/16. 2016

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Anderson is considered the closest.  
Anderson is related to the claimed invention in that it uses customer transaction data – in a machine learning model - to create a consumer profile, wherein the profile is based on spending characteristics of the consumer.  However, the transaction data is not used to classify restaurant types, i.e. cuisine type.  
	Accordingly, Anderson fails to teach or suggest the claimed invention which provides a method for using deep learning to classify restaurant types, e.g. label or classify the type of cuisine or food served at a restaurant, wherein only data from a closed payment network is used to generate the model.

	With respect to Non-Patent Literature, the publication to Prakhash is considered the closest.  However, this publication teaches machine learning to classify food names, rather than food types or cuisine types.  Therefore, Prakhash fails to teach or suggest the specific features of the claimed invention,
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

December 17, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691